Per Curiam.
Based on the briefs and the recommendation of the Appellate Division of the District Court, and upon a de novo review of the record, the judgment of the district court is modified as set forth in the recommendation of the Appellate Division of the District Court. The judgment is therefore modified to provide that the appellant pay $340.50 per month as child support for both children and to provide that the payment of alimony shall terminate 5 years from the date of the entry of the decree of dissolution and, as so modified, is affirmed.
Affirmed as modified.